UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                             No. 99-6572



UNITED STATES OF AMERICA,

                                               Plaintiff - Appellee,

          versus


EON DAVID,

                                            Defendant - Appellant.



Appeal from the United States District Court for the Middle Dis-
trict of North Carolina, at Greensboro. Frank W. Bullock, Jr.,
Chief District Judge. (CR-95-206, CA-98-917-1)


Submitted:   June 17, 1999                 Decided:   June 23, 1999


Before MURNAGHAN and TRAXLER, Circuit Judges, and BUTZNER, Senior
Circuit Judge.


Dismissed by unpublished per curiam opinion.


Eon David, Appellant Pro Se. Lawrence Patrick Auld, OFFICE OF THE
UNITED STATES ATTORNEY, Greensboro, North Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Eon David seeks to appeal the district court’s order denying

his petition filed under 28 U.S.C.A. § 2254 (West Supp. 1999).    We

have reviewed the record and the district court’s opinion accepting

the recommendation of the magistrate judge and find no reversible

error.   Accordingly, we deny a certificate of appealability and

dismiss the appeal on the reasoning of the district court.       See

United States v. David, Nos. CR-95-206; CA-98-917-1 (M.D.N.C. Mar.

18, 1999).*   We dispense with oral argument because the facts and

legal contentions are adequately presented in the materials before

the court and argument would not aid the decisional process.




                                                         DISMISSED




     *
       Although the order from which David appeals was filed on
March 17, 1999, it was entered on the district court’s docket sheet
on March, 18, 1999. March 18, 1999, is therefore the effective
date of the district court’s decision. See Fed. R. Civ. P. 58 and
79(a); see also Wilson v. Murray, 806 F.2d 1232, 1234-35 (4th Cir.
1986).


                                 2